Citation Nr: 1802250	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-40 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served honorably in the United States Air Force from June 1960 to February 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (hereinafter, the Agency of Original Jurisdiction (AOJ)).

In his November 2015 VA Form 9, the Veteran indicated that he did not want a Board hearing.  In a December 2017 Informal Hearing Presentation (IHP), the Veteran's representative offered direct and secondary entitlement theories for service connection.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim must be remanded in order to ensure that the VA has adequately assisted the Veteran in the development of his claim.

In September and November 2012, two separate medical providers offered unsupported causation theories for the Veteran's ED.  Dr. S. and Dr. B. suggested that the Veteran's ED may be attributed to his IHD.  Unfortunately, the Board cannot give these opinions probative weight, because a clear rationale was not offered for either opinion.  See Miller v. West, 11 Vet. App. 345 (1998) (finding a mere conclusion without an underlying rationale is of no probative value).

In June 2013, the Veteran underwent a VA examination to explore the nature and etiology of his ED.  The VA provider opined, "(t)he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The Board cannot afford this opinion significant probative weight because the supporting rationale is flawed; moreover, the VA provider did not address ED aggravation by IHD.  The VA provider did not consider and assess the impact the service-connected IHD had on the Veteran's ED because of the onset dates.  The Board cannot afford this opinion significant probative weight because, even if the ED predates IHD, the IHD could have a measurable impact on the ED. 

In the December 2017 IHP, the Veteran's representative states that the issue is entitlement to service-connection for ED on a secondary basis.  However, the body of the December 2017 IHP suggests that entitlement could be awarded on a direct basis.  To date, there has not been a competent medical opinion on whether the Veteran's ED was incurred during thirty-one years of active duty service.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should notify the Veteran that he has the right to submit any additional evidence and argument relating to his service-connection claim for erectile dysfunction.  

2. After any additional documents are obtained and associated with the electronic claims file, obtain a VA medical opinion from an appropriate examiner concerning the etiology of the Veteran's erectile dysfunction.  Following a complete review of the claims file, the reviewing professional is requested to respond to the following inquiries:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed erectile dysfunction was incurred during active-duty Air Force service?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed erectile dysfunction is caused or aggravated (i.e., worsened beyond the natural progress) by his ischemic heart disease?

If aggravation of erectile dysfunction is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A comprehensive rationale must be furnished for all opinions expressed.  If an examination is needed to provide a complete opinion, one should be scheduled.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

Regarding the secondary effects on erectile dysfunction, which can be attributed to the Veteran's ischemic heart disease, the provider is asked to cite to authority that is readily accepted by the medical community if possible.

3. After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




